UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7421


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THEODORE HOWZE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:98-cr-00299-GCM-1)


Submitted:   February 13, 2012             Decided:   February 24, 2012


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore Howze, Jr., Appellant Pro Se. Robert J. Higdon, Jr.,
Assistant United States Attorney, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore    Howze,    Jr.,       appeals    the   district   court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. Howze, No. 3:98-cr-

00299-GCM-1 (W.D.N.C. Sept. 22, 2011).                 We deny the motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and      argument    would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                         2